DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 6/10/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Information Disclosure Statement
The Applicant is reminded of their duty of disclosure here that under 37 C.F.R. 1.56.  The cited patents US 7808008 B2 and patents US 8338835 B2, and US 8816359 B2, and their corresponding Japan documents were publicly disclosed at the time of filing of the present application, and its applicants and/or inventors are common to those of the instant application. Therefore, these documents can be used either singly or in combination with other references to reject one or more claims in the instant application. To conduct a proper assessment in advance of the invention based on those documents seems not only useful in preparing adequate claims by the applicant but also facilitating a prompt and precise examination. When filing an application or request for examination, it is advisable to disclose in the description such documents as prior art documents that the applicant is aware of and, based on those documents, conduct a proper assessment of patentability of the invention for which a patent is sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 18, 24, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US 7808008 B2).
Regarding claim 1, Miyake teaches a display device (display with pixel circuit in Fig. 6A of Miyake and is made of method in Figs. 11A-12C) comprising a pixel, the pixel comprising: 
a first transistor (303), a second transistor (304), a third transistor (302), a fourth transistor (309), a first capacitor (308), a second capacitor (307), and a display element (301), 
wherein one of a source and a drain (right S/D of transistor 303) of the first transistor is electrically connected to a first electrode (left electrode of capacitor 308) of the first capacitor, 
wherein a second electrode (right electrode of capacitor 308) of the first capacitor is electrically connected to one of a source and a drain (left S/D of transistor 304) of the second transistor, a gate (G of transistor 302) of the third transistor, and a first electrode of the second capacitor (upper electrode of capacitor 307), 
wherein a second electrode (lower electrode of capacitor 307) of the second capacitor is electrically connected to one of a source and a drain (S of transistor 302) of the third transistor and one of a source and a drain (upper S/D of transistor 309) of the fourth transistor, 
wherein the second electrode (lower electrode of 307) of the second capacitor is electrically connected to the display element (light emitting device 301) through the fourth transistor (309), and 
wherein another one of the source and the drain (lower S/D of transistor 309) of the fourth transistor is electrically connected to the display element.  
Regarding claim 6, Miyake teaches all the limitations of the display device according to claim 1, and also teaches wherein another one (D of transistor 302 in Fig. 6A is connected to the power supply line Vai through the transistor 306) of the source and the drain of the third transistor (302 in Fig. 6A) is electrically connected to a power supply line.  
Regarding claim 7, Miyake teaches all the limitations of the display device according to claim 1, and also teaches wherein the display element is an EL element (301 is a light-emitting element).  
Regarding claim 26, Miyake teaches all the limitation of the display device according to claim 1, and also teaches wherein a gate (gate of 303 in Fig. 6A of Miyake) of the first transistor is electrically connected to a first scan line (Gaj line in Fig. 6A of Miyake), wherein a gate (gate of 304 in Fig. 6A of Miyake) of the second transistor is electrically connected to a second scan line (Gcj line in Fig. 6A of Miyake), and wherein a gate (gate of 309) of the fourth transistor is electrically connected to a third scan line (Gej line in Fig. 6A of Miyake).  

Regarding claim 18, Miyake teaches a display device (display with pixel circuit in Fig. 6A of Miyake and is made of method in Figs. 11A-12C) comprising a pixel, the pixel comprising: 
a first transistor (303), a second transistor (304), a third transistor (302), a fourth transistor (309), a fifth transistor (305), a first capacitor (308), a second capacitor (307), and a display element (301), 
wherein one of a source and a drain (right S/D of transistor 303) of the first transistor is electrically connected to a first electrode (left electrode of capacitor 308) of the first capacitor, 
wherein a second electrode (right electrode of capacitor 308) of the first capacitor is electrically connected to one of a source and a drain (left S/D of transistor 304) of the second transistor, a gate (G of transistor 302) of the third transistor, and a first electrode of the second capacitor (upper electrode of capacitor 307), 
wherein a second electrode (lower electrode of capacitor 307) of the second capacitor is electrically connected to one of a source and a drain (S of transistor 302) of the third transistor, one of a source and a drain (upper S/D of 309) of the fourth transistor, and one of a source and a drain (right S/D of 305) of the fifth transistor, 
wherein the second electrode (lower electrode of 307) of the second capacitor is electrically connected to the display element (light emitting device 301) through the fourth transistor (309), and 
wherein another one of the source and the drain (lower S/D of 309) of the fourth transistor is electrically connected to the display element.  
Regarding claim 24, Miyake teaches all the limitation of the display device according to claim 18, and also teaches wherein the display element is an EL element (OLED is a EL element).  
Regarding claim 27, Miyake teaches all the limitation of the display device according to claim 18, and also teaches wherein another one (left S/D of 305 in Fig. 6A of Miyake) of the source and the drain of the fifth transistor (305) is electrically connected to a third wiring (Rj).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake as applied in claim 1 above, and further in view of Miyake (US 2015/0060847 A1) (hereinafter referred to as Miyake2015).
Regarding claim 3, Miyake teaches all the limitations of the display device according to claim 1, but does not teach wherein a channel formation region of the second transistor comprises a metal oxide comprising In and Zn.  
Miyake2015 teaches a display device (Fig. 4A-4D using transistor shown in Fig. 6-8 of Miyake2015). The semiconductor layer of the transistors used in the pixel circuit of the display device is a metal oxide material containing In-Zn oxide (see [0147]-[0150] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxide comprising In and Zn in channel formation region of the second transistor in order to increase mobility of the device.
Regarding claim 4, Miyake teaches all the limitations of the display device according to claim 1, but does not teach wherein a channel formation region of each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a metal oxide comprising In and Zn.  
Miyake2015 teaches a display device (Fig. 4A-4D using transistor shown in Fig. 6-8 of Miyake2015). The semiconductor layer of the transistors used in the pixel circuit of the display device is a metal oxide material containing In-Zn oxide (see [0147]-[0150] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxide comprising In and Zn in channel formation region of the second to fourth transistors in order to increase mobility of the device.
Regarding claim 5, Miyake teaches all the limitations of the display device according to claim 1, but does not teach wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises a back gate, wherein the back gate of the first transistor is electrically connected to a gate of the first transistor, wherein the back gate of the second transistor is electrically connected to a gate of the second transistor, wherein the back gate of the third transistor is electrically connected to the gate of the third transistor, and wherein the back gate of the fourth transistor is electrically connected to a gate of the fourth transistor.  
Miyake2015 teaches a display device (Fig. 1A-B using transistor shown in Fig. 6-8 of Miyake2015). The transistor (101 in Fig. 1A & 7A of Miyake2015) in the pixel circuit includes a front gate (418 in Fig. 7A of Miyake2015) and a back gate (402 in Fig. 7A of Miyake2015).  The front and back gates of the transistors are electrically connected to each other (as shown in Fig. 1A, these two gates are connected by a capacitor 102.  These dual gate transistors are also discussed in [0006] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made each of the first to fourth transistors a dual gate transistor, as according to Miyake, in order to efficiently increased the current value in a conduction state for the transistor (as stated in [0006] of Miyake2015).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake as applied in claim 18 above, and further in view of Miyake2015.
Regarding claim 20, Miyake teaches all the limitations of the display device according to claim 18, but does not teach wherein a channel formation region of the second transistor comprises a metal oxide comprising In and Zn.  
Miyake2015 teaches a display device (Fig. 4A-4D using transistor shown in Fig. 6-8 of Miyake2015). The semiconductor layer of the transistors used in the pixel circuit of the display device is a metal oxide material containing In-Zn oxide (see [0147]-[0150] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxide comprising In and Zn in channel formation region of the second transistor in order to increase mobility of the device.
Regarding claim 21, Miyake teaches all the limitations of the display device according to claim 18, but does not teach wherein a channel formation region of each of the first transistor, the second transistor, the third transistor, the fourth transistor, and the fifth transistor comprises a metal oxide comprising In and Zn.  
Miyake2015 teaches a display device (Fig. 4A-4D using transistor shown in Fig. 6-8 of Miyake2015). The semiconductor layer of the transistors used in the pixel circuit of the display device is a metal oxide material containing In-Zn oxide (see [0147]-[0150] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used metal oxide comprising In and Zn in channel formation region of the second to fifth transistors in order to increase mobility of the device.
Regarding claim 22, Miyake teaches all the limitations of the display device according to claim 18, but does not teach wherein each of the first transistor, the second transistor, the third transistor, the fourth transistor, and the fifth transistor comprises a back gate, wherein the back gate of the first transistor is electrically connected to a gate of the first transistor, wherein the back gate of the second transistor is electrically connected to a gate of the second transistor, wherein the back gate of the third transistor is electrically connected to the gate of the third transistor, wherein the back gate of the fourth transistor is electrically connected to a gate of the fourth transistor, and wherein the back gate of the fifth transistor is electrically connected to a gate of the fifth transistor.  
Miyake2015 teaches a display device (Fig. 1A-B using transistor shown in Fig. 6-8 of Miyake2015). The transistor (101 in Fig. 1A & 7A of Miyake2015) in the pixel circuit includes a front gate (418 in Fig. 7A of Miyake2015) and a back gate (402 in Fig. 7A of Miyake2015).  The front and back gates of the transistors are electrically connected to each other (as shown in Fig. 1A, these two gates are connected by a capacitor 102.  These dual gate transistors are also discussed in [0006] of Miyake2015).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made each of the first to fifth transistors a dual gate transistor, as according to Miyake2015, in order to efficiently increased the current value in a conduction state for the transistor (as stated in [0006] of Miyake2015).

Claims 1-2, 18-19, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0326969 A1) in view of Kimura (US 2013/0321248 A1).
Regarding claim 1, Kim teaches a display device (display device 100 in Fig. 1 of Kim with pixel circuit in Fig. 2) comprising a pixel (sub-pixel with pixel circuit in Fig. 2 of Kim), the pixel comprising: 
a first transistor (T1 in Fig. 2), a second transistor (T3), a third transistor (Tdr), a first capacitor (C1), a second capacitor (C2), and a display element (OLED), 
wherein one of a source and a drain (right S/D of T1) of the first transistor is electrically connected to a first electrode (left electrode of C1) of the first capacitor, 
wherein a second electrode (right electrode of C1) of the first capacitor is electrically connected (at node N3) to one of a source and a drain (lower S/D of T3) of the second transistor, a gate (gate of Tdr) of the third transistor, and a first electrode (upper electrode of C2) of the second capacitor, 
wherein a second electrode (lower electrode of C2) of the second capacitor is electrically connected (at node N2) to one of a source and a drain (lower S/D of Tdr) of the third transistor.
But Kim does not teach that the pixel comprising: a fourth transistor, wherein the second electrode of the second capacitor is electrically connected to one of a source and a drain of the fourth transistor, wherein the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor, and wherein another one of the source and the drain of the fourth transistor is electrically connected to the display element.  
Kimura teaches a display device with a pixel (100 in Fig. 12 of Kimura) in which a switch (174 in Fig. 12) is added before the display element (150) so that during the initialization operation, the switch is turned off to prevent unnecessary current flow to the display element (see [0192] of Kimura).  Kimura also discloses that switch is preferably a transistor with small off-state current (see last sentence of [0090] of Kimura).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a transistor (174 of Kimura) with a small off-state current just before the display element in Kim, as disclosed by Kimura, in order to prevent unnecessary current flow to the display element (see [0192] of Kimura). 
As incorporated, the added transistor is identified as the fourth transistor.  Node 144 in Fig. 12 of Kimura is analogous to the node N5 right before the OLED of Kim (this unlabeled node is where the OLED is connected to the transistors T4 and T5 in Fig. 2 of Kim. For the ease of referencing, this unlabeled node is called N5 hereinafter).  So the transistor 174 of Kimura would be inserted between this node N5 and the OLED in Fig. 2 of Kim.  As a result, the second electrode (lower electrode of C2 in Fig. 2 of Kim) of the second capacitor is electrically connected to one of a source and a drain (upper S/D of switch/transistor 174 of Kimura) of the fourth transistor, wherein another one of the source and the drain (lower S/D of switch/transistor 174 of Kimura) of the fourth transistor is electrically connected to the display element (OLED in Fig. 2 of Kim), and the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor (as incorporated).
Regarding claim 2, Kim in view of Kimura teaches all the limitations of the display device according to claim 1, and also teaches wherein another one (left S/D of T1 in Fig. 2 of Kim) of the source and the drain of the first transistor is electrically connected to a first wiring (Vdata voltage line) that supplies image data (Vdata), and wherein another one (upper S/D of T3 of Kim) of the source and the drain of the second transistor is electrically connected to a second wiring (line goes from upper S/D of T3 to Vref) that supplies correction data (Vref).  

Regarding claim 18, Kim teaches a display device (display device 100 in Fig. 1 of Kim with pixel circuit in Fig. 2) comprising a pixel (sub-pixel with pixel circuit in Fig. 2 of Kim), the pixel comprising: 
a first transistor (T1 in Fig. 2), a second transistor (T3), a third transistor (Tdr), a fifth transistor (T5), a first capacitor (C1), a second capacitor (C2), and a display element (OLED), 
wherein one of a source and a drain of the first transistor (right S/D of T1) is electrically connected to a first electrode (left electrode of C1) of the first capacitor, 
wherein a second electrode (right electrode of C1) of the first capacitor is electrically connected (at node N3) to one of a source and a drain (lower S/D of T3) of the second transistor, a gate (G of Tdr) of the third transistor, and a first electrode (upper electrode of C2) of the second capacitor, 
wherein a second electrode (lower electrode of C2) of the second capacitor is electrically connected to one of a source and a drain (lower S/D of Tdr) of the third transistor, and one of a source and a drain (upper S/D of T5) of the fifth transistor.
But Kim does not teach the display device comprising: a fourth transistor, wherein the second electrode of the second capacitor is electrically connected to one of a source and a drain of the fourth transistor, wherein the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor, and wherein another one of the source and the drain of the fourth transistor is electrically connected to the display element.
Kimura teaches a display device with a pixel (100 in Fig. 12 of Kimura) in which a switch (174 in Fig. 12) is added before the display element (150) so that during the initialization operation, the switch is turned off to prevent unnecessary current flow to the display element (see [0192] of Kimura).  Kimura also discloses that switch is preferably a transistor with small off-state current (see last sentence of [0090] of Kimura).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a transistor (174 of Kimura) with a small off-state current just before the display element in Kim, as disclosed by Kimura, in order to prevent unnecessary current flow to the display element (see [0192] of Kimura). 
As incorporated, the added transistor is identified as the fourth transistor.  Node 144 in Fig. 12 of Kimura is analogous to the node N5 right before the OLED of Kim (this unlabeled node is where the OLED is connected to the transistors T4 and T5 in Fig. 2 of Kim. For the ease of referencing, this unlabeled node is called N5 hereinafter).  So the transistor 174 of Kimura would be inserted between this node N5 and the OLED in Fig. 2 of Kim.  As a result, the second electrode (lower electrode of C2 in Fig. 2 of Kim) of the second capacitor is electrically connected to one of a source and a drain (upper S/D of switch/transistor 174 of Kimura) of the fourth transistor, wherein another one of the source and the drain (lower S/D of switch/transistor 174 of Kimura) of the fourth transistor is electrically connected to the display element (OLED in Fig. 2 of Kim), and the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor (as incorporated).
Regarding claim 19, Kim in view of Kimura teaches all the limitations of the display device according to claim 18, and also teaches wherein another one (left S/D of T1 in Fig. 2 of Kim) of the source and the drain of the first transistor (T1) is electrically connected to a first wiring (Vdata voltage line) that supplies image data (Vdata), and wherein another one (upper S/D of T3) of the source and the drain of the second transistor (T3) is electrically connected to a second wiring (Vref line) that supplies correction data (Vref).  
Regarding claim 23, Kim in view of Kimura teaches all the limitations of teaches all the limitations of the display device according to claim 18, and also teaches wherein another one of the source and the drain (upper S/D of Tdr in Fig. 2 of Kim) of the third transistor is electrically connected to a power supply line (VDD).
Regarding claim 28, Kim in view of Kimura teaches all the limitation of the display device according to claim 18, and also teaches 
wherein a gate (gate of T1 in Fig. 2 of Kim) of the first transistor is electrically connected to a first scan line (line from gate of T1 to Scan in Fig. 2 of Kim), 
wherein a gate (gate of T3) of the second transistor is electrically connected to a second scan line (line to Em in Fig. 2 of Kim), 
wherein a gate (gate of the transistor 174 of Kimura incorporated into Kim) of the fourth transistor is electrically connected to a third scan line (line from gate of 174 to the signal port that turns it on and off), and 
wherein a gate (gate of T5) of the fifth transistor is electrically connected to the first scan line (both gates of T1 and T5 are connected to Scan, so they’re connected to each other electrically).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822